EXHIBIT Page 1 THE TOLEDO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 76,170 $ 99,410 $ 91,242 $ 74,927 $ 23,978 Interest and other charges, before reduction for amounts capitalized and deferred 21,489 23,179 34,135 23,286 36,512 Provision for income taxes 73,931 59,869 53,736 29,824 7,939 Interest element of rentals charged to income (a) 80,042 77,158 57,393 37,172 34,514 Earnings as defined $ 251,632 $ 259,616 $ 236,506 $ 165,209 $ 102,943 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 21,489 $ 23,179 $ 34,135 $ 23,286 $ 36,512 Interest element of rentals charged to income (a) 80,042 77,158 57,393 37,172 34,514 Fixed charges as defined $ 101,531 $ 100,337 $ 91,528 $ 60,458 $ 71,026 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.48 2.59 2.58 2.73 1.45 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT Page 2 THE TOLEDO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 76,170 $ 99,410 $ 91,242 $ 74,927 $ 23,978 Interest and other charges, before reduction for amounts capitalized and deferred 21,489 23,179 34,135 23,286 36,512 Provision for income taxes 73,931 59,869 53,736 29,824 7,939 Interest element of rentals charged to income (a) 80,042 77,158 57,393 37,172 34,514 Earnings as defined $ 251,632 $ 259,616 $ 236,506 $ 165,209 $ 102,943 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 21,489 $ 23,179 $ 34,135 $ 23,286 $ 36,512 Preferred stock dividend requirements 7,795 9,409 - - - Adjustments to preferred stock dividends to state on a pre-income tax basis 7,561 5,667 - - - Interest element of rentals charged to income (a) 80,042 77,158 57,393 37,172 34,514 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 116,887 $ 115,413 $ 91,528 $ 60,458 $ 71,026 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 2.15 2.25 2.58 2.73 1.45 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
